Case: 13-30237       Document: 00512379748         Page: 1     Date Filed: 09/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 19, 2013
                                     No. 13-30237
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

HUEY P. GARDNER,

                                                  Plaintiff–Appellant,

v.

CADDO PARISH SHERIFF; CADDO PARISH COMMISSION,

                                                  Defendants–Appellees.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:12-CV-1915


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Proceeding pro se, Huey P. Gardner filed a civil action, alleging that the
defendants violated his constitutional rights while he was previously a prisoner
at Caddo Correctional Center by keeping him in 24-hour lockdown and
administrative segregation for four months because he refused tuberculosis
testing. During the pendency of his action, Gardner filed a motion for injunctive
relief, arguing that he should be allowed to enter the courthouse with a cellular
phone and without presenting government-issued identification. The district

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30237     Document: 00512379748     Page: 2   Date Filed: 09/19/2013

                                  No. 13-30237

court dismissed Gardner’s civil action as frivolous and denied his motion for
injunctive relief.
      Although pro se briefs are afforded liberal construction, even pro se
litigants must brief arguments to preserve them. Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993). By failing to raise any arguments challenging the district
court’s dismissal of his action, Gardner has abandoned any such challenge. See
id. Accordingly, we AFFIRM the district court judgment dismissing Gardner’s
action.   His appeal from the denial of his motion for injunctive relief is
DISMISSED as moot. See Motient Corp. v. Dondero, 529 F.3d 532, 537 (5th Cir.
2008); cf. Ortez v. Chandler, 845 F.2d 573, 574-75 (5th Cir. 1988) (holding that
challenge to bond determination was rendered moot by alien’s subsequent
deportation).




                                        2